UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7943



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH PIERRE FORD, a/k/a K-9,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-429-A)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Pierre Ford, Appellant Pro Se. Robert Chestnut, Jerry R.
DeMaio, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Pierre Ford appeals from the district court’s order

denying his request for an order directing the Bureau of Prisons to

permit Ford and his co-defendant to serve their sentences at the

same facility.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Ford, No. CR-91-429-A (E.D.

Va. Nov. 27, 2002).            We dispense with oral argument because the

facts    and   legal     contentions    are   adequately   presented    in   the

materials      before    the    court   and   argument   would   not   aid   the

decisional process.




                                                                       AFFIRMED




                                         2